DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the application filed on 10/17/2019. Claims 1-5 are presented in the case. Claim 1 is  independent claim.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/24/2021 has been entered.

Response to Amendment
The Amendment filed 09/24/2021 has been entered. Claims 1-5 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are missing in independent claim 1.
Claim 1 recites “generate a plurality of layout information, each of the plurality of layout information including a combination of screen division pattern information indicating a division of a display area into a plurality of partial areas, and screen parts arrangement information indicating a display of machining information within the plurality of partial areas; acquire information in association with the users, the machines and the operation modes, the operation modes are machining modes of the machines in which the machines are being operated by the users of the machines; store each of the plurality of layout information such that the layout information is created for each of the users, the information processing device holds layout information which correspond to the machines, and the operation modes used in the machines.” However, it is unclear how the layout information is created for each of the users and how the layout information corresponds to the machines and the operation modes used in the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0123820 A1 (Nishi), U.S. Patent No. 8,413,889 B1 (Devarasetty) and U.S. Publication No. 2013/0173031 A1 (Liang).

Referring to claim 1, Nishi discloses an information processing device configured to display information on a machine in a plant where a plurality of users and the machines individually having a plurality of operation modes are present (page 3, paragraph 64 and page 5, paragraph 84).  Nishi discloses a device which displays information on a machine associated with a worker with the machine having a plurality of modes of communicating with or without the robot.  Nishi discloses a processor configured to generate a plurality layout information (page 5, paragraph 84).  The machine screen generation part generates a layout for a custom screen.  Nishi discloses each of the plurality of layout information including a combination of screen division pattern information indicating a division of a display area into a plurality of partial areas (Figure 4, page 5, paragraphs 87-89).  Figure 4 discloses plurality of layout information with screen divisions that divides display areas into a plurality of partial areas (reference number 51, “Global Navigation of Icons”, “Text Sub Menu”).  Nishi discloses screen parts arrangement information indicating a display of machining information within the plurality of partial areas (Figure 4, page 5, paragraphs 87-89).  These display areas contain information about the machine and the robot.  Nishi discloses acquiring information in association with the user, machine and the operation modes, the operation modes are machining modes of the machines in which the machines are being operated by the users of the machines (page 5, paragraphs 84, 88, 89, page 4, paragraphs 81-83, page 2, paragraphs 17, 18).  Each of the machines is associated with a worker user.  The mode represents work contents for the user of the machine (Figure 2, page 4, paragraph 80).  A distinct mode is determined based on the CNC and the robot controller communicating and determines the machine attributes   The machine attribute value storage part holds layout information associated with the machine and the robot modes which is acquired.  Nishi does not disclose a plurality of machines and users.  Devarasetty discloses a plurality of machines with a plurality of users (column 9, lines 63-67, column 8, lines 61-67).  These plurality of users would each generate a layout information for their machine 5 of Nishi.  It would have been obvious to one of ordinary skill in the art to learn from Devarasetty a plurality of machines and users.  Nishi suggests the use of a plurality of machines and users in a plant environment (page 1, paragraph 4).  In view of this teaching, it would be obvious for Nishi to learn from Devarasetty that the information processing device configures a plurality of machines which are associated with a plurality of users in a plant.  
	Nishi and Devarasetty do not disclose when a user of the plurality of users requests to control a machine of the plurality of machines in an operation mode of the plurality of operation modes determine an identity of the user, an identity of the machine, and an identity of the mode.  Liang discloses that when a user of the plurality 
	Referring to claim 2, Nishi discloses that the processor is configured to acquire the layout information corresponding to the users operating the machines and the modes of the machines and display the custom screen based on the layout information (page 5, paragraph 84).  The GUI screen takes the layout information from the machine attribute value storage part and displays a custom layout based on the robot modes.  The combination of Nishi and Devarasetty discloses that layout information for a customized screen are configured corresponding to the user operating the machine (Devarasetty, column 16, lines 15-20).
	Referring to claim 3, Nishi and Devarasetty disclose that the processor is configured to limit screen parts registerable on the custom screen based on the authority levels of the users (Devarasetty, column 16, lines 15-30, Figure 9, column 15, lines 33-37).  Devarasetty discloses that a module controls the screen elements displayed on the custom screen based on the identity of the authorized user and their level as a customer and the campaign that is chosen to be displayed to them during different visits.

	Referring to claim 5, Nishi and Devarasetty disclose that the processor is configured to hold the layout information on the plurality of machines so as to enable access from another information processing device (Nishi, page 4, paragraph 83, page 5, paragraph 86, Devarasetty, column 9, lines 63-67, column 8, lines 61-67).  The machine attribute value storage part holds layout information that enables access from the robot processing device.

Response to Arguments
Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive.
(1) Applicant argues claim 1 is directed to an information processing device that customizes a GUI for controlling a machine based on a combination of the machine, the machine user and the machine mode. Applicant's system stores layout information (e.g. screen division pattern, screen parts arrangement information, etc.) in correspondence with a combination of users, machines and modes.
As to point (1), in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Applicant's system stores layout information (e.g. screen division In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
(2) Applicant further argues although it is arguable that the applied art references generally disclose the feature of displaying customized screens, neither reference custom screen fitted for each user's work contents (e.g. current machining mode). Furthermore, Nishi's communication mode determination is not a machining mode in which the machine is being currently operated by the current user.
As to point (2), in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., neither reference custom screen fitted for each user's work contents (e.g. current machining mode)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.

Rieger et al. (US 9798315 B2) discloses a method includes generating a machine tool post processor having a plurality of levels including a library level, a controller level, and at least one other level. The method includes interacting with a user in a dynamic user interface corresponding to the machine tool post processor. The method includes storing the machine tool post processor.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143